Citation Nr: 1524225	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left middle finger disability.

2.  Entitlement to service connection for a wound to the right leg.

3.  Entitlement to an initial compensable rating prior to November 16, 2012 for residuals of a fragment wound to the left hip, and entitlement to an initial rating in excess of 10 percent from November 16, 2012.

4.  Entitlement to an initial compensable rating for residuals of a fragment wound with retained artifact in/over the right atrium of the heart.

5.  Entitlement to an initial compensable rating for laceration of the left little finger, status post flexor tendon graft.

6.  Entitlement to an initial compensable rating for restriction of motion of the left ring finger due to a tendon rupture of the left little finger, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971, from January 1986 to June 1986, from June 2001 to November 2001, from November 2002 to November 2003, from October 2004 to March 2005, and from April 2007 to February 2008.

This case comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The claims of entitlement to an initial compensable rating for laceration of the left little finger and entitlement to an initial compensable rating for restriction of motion of the left ring finger are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The restriction of movement of the Veteran's left middle finger disability is related to service.

2.  The Veteran has stated that his right leg scar is related to a shrapnel wound he sustained during service.

3.  From February 22, 2008, and throughout the rating period on appeal, the Veteran's left hip scar was manifested by complaints of pain.

4.  There are no current disabling symptoms related to service-connected residuals of a fragment wound with retained artifact in/over the right atrium of the heart.


CONCLUSIONS OF LAW

1.  The criteria for service connection for restriction of motion of the left middle finger have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a right leg wound have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for an initial rating of 10 percent for residuals of a fragment wound to the left hip from February 22, 2008 through November 16, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2014).

4.  The criteria for an initial rating in excess of 10 percent for residuals of a fragment wound to the left hip have not been met at any time throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2014).

5.  The criteria for an initial compensable rating for residuals of a fragment wound with retained artifact in/over the right atrium of the heart have not been met at any time throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7099-7003 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

As the April 2009 rating decision granted service connection for the initial rating issues, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that the relevant criteria have been provided to the Veteran, including in the April 2013 statement of the case.  The Veteran has received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issues on appeal has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws and Analysis for service connection claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Left middle finger disability and wound to the right leg

As the Board is granting the service connection benefits sought on appeal, a discussion of VA's duties to notify and assist under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.

The Veteran has stated that he has left middle finger disability that is related to his August 2007 inservice hand surgery that led to grants of service connection for his left little finger and left ring finger.  While the issue had been styled as entitlement to service connection for a laceration of the left middle finger, the Veteran has indicated that he never claimed that his left middle finger had any laceration.  Instead, and as noted in his April 2010 notice of disagreement, the Veteran asserts that since his August 2007 surgery his left middle finger has been extremely stiff and only able to bend half-way.  He also stated that he had to massage it during the day to maintain flexibility.

As for the Veteran's wound of the right leg, the issue had been previously styled as entitlement to service connection for a wound to the right lower leg.  However, as stated in his April 2010 notice of disagreement, the Veteran asserts that he was wounded in his right upper leg area and has a scar from that area visible today.

The Board finds that service connection for a left middle finger disability and a wound to the right leg is warranted.  As for the left middle finger, the Veteran has given credible statements concerning the onset of that disability as well as the current left middle finger symptoms he experiences on a daily basis.  The Veteran is competent to report such matters, and the Veteran's complaints of left middle finger stiffness, decreased grip strength, and restriction of movement warrant a grant of service connection for restriction of motion of the left middle finger.

The September 2008 VA examiner noted a 2 centimeter scar on the Veteran's right hip, and the Veteran has attributed that scar to his fragment wound injury that resulted in the Veteran's receipt of a Purple Heart for his service in Vietnam.  The Veteran's credible and competent statements warrant a grant of service connection for a right leg scar.

Applicable Laws and Analysis for initial rating claims

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

VA has determined that the Veteran's initial rating disabilities on appeal derive from an injury in a grenade explosion in 1969 while in Vietnam.  The Veteran was primarily injured in the left thigh and still had retained shrapnel.

Entitlement to an initial compensable rating prior to February 22, 2008 for residuals of a fragment wound to the left hip, and entitlement to an initial rating in excess of 10 percent from February 22, 2008.

An April 2009 rating decision granted the Veteran's claim for service connection for a left hip fragment wound, and assigned a noncompensable initial evaluation, effective July 25, 2008.  A rating decision dated in April 2013 increased the rating for the left hip fragment wound to 10 percent, effective November 16, 2012.

A September 2008 VA examiner noted that the Veteran had a 7 centimeter long horizontal white, flush scar on the left lateral hip area and a 2 centimeter round, white scar on the posterolateral area of the right hip.  The scars were superficial and did not limit any function of any part affected.

A November 2012 VA examiner noted that the left hip scar was 8 centimeters by 0.8 centimeters.  The examiner stated that the scar was painful but not unstable, and was described as being superficial and non-linear.

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders were amended, effective October 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the regulations in effect as of October 23, 2008, in order to ascertain which version would accord the highest rating.

According to Diagnostic Code 7801, in effect prior to October 2008, a 10 percent disability rating is warranted for scars that are deep or that caused limited motion in an area or areas exceeding 6 square inches (39 square centimeters).  A deep scar is defined as one associated with underlying soft tissue damage.  Diagnostic Code 7801, Note (2) (2008).

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  A superficial scar is defined as one not associated with underlying soft tissue damage.  Diagnostic Code 7802, Note (2) (2008).

Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7803, Note (1) (2008).

Under Diagnostic Codes 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.

According to Diagnostic Code 7805, in effect prior to October 2008, other scars are to be evaluated based on the limitation of function of the affected body part. 

Subsequent to October 23, 2008, under Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Three or four scars that are unstable or painful warrants a 20 percent rating.  Under Diagnostic Code 7805, any other scars, including linear scars, are to rated based on any disabling effect(s).

Analysis

The Board finds that the Veteran has provided credible evidence (such as in his April 2010 notice of disagreement) that his left hip scar was painful throughout the entire rating period on appeal.  Thus, with regard to applying the diagnostic criteria in effect at the time of the filing of the Veteran's claim (in August 2008), or prior to October 23, 2008, a 10 percent rating under Diagnostic Code 7804 is warranted.

As the Veteran's left hip scar has never been noted to be deep or to have resulted in limited motion, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  The Board notes that consideration under Diagnostic Codes 7802, 7803, and 7804 would serve no benefit to the Veteran as the maximum rating allowed under those Diagnostic Codes is 10 percent.  Further, the Veteran's left hip scar has not caused limitation of function of any affected part, therefore a rating under Diagnostic Code 7805 is not warranted throughout the entire appeal period.

As for the revised criteria, throughout the entire appeal period, as the Veteran's scar is not deep, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  Consideration under Diagnostic Code 7802 is of no benefit to the Veteran as the maximum rating allowed under that diagnostic code is 10 percent.  As the Veteran's left hip scar does not involve three or more scars, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.  As for the revised Diagnostic Code 7805, the Veteran's scars have been evaluated under Diagnostic Codes 7801, 7802, and 7804, and there are no other disabling effects to be considered.

In conclusion, the evidence of record supports a rating of 10 percent for the Veteran's left hip scar, but no higher, throughout the entire rating period.  Additionally, a rating in excess of 10 percent is not warranted.

The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, she is competent to report that his left hip scar causes pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, it has been the credibility of the Veteran's reports of the symptoms he experiences that has in large part resulted in the 10 percent evaluations for his left hip scar.

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial compensable rating for residuals of a fragment wound with retained artifact in/over the right atrium of the heart.

As noted by the November 2012 VA heart examiner, it was "suspected that one of [the Veteran's] shrapnel fragments had migrated in the right atrium and has caused no symptoms or apparent problems, including any cardiac conditions."

The Board finds that as of this time there appears to be no disabling symptoms associated with this service-connected disability.  No such disability was noted by the September 2008 or November 2012 VA examiner, and none has been asserted by the Veteran.  Based on the foregoing, an initial compensable rating is not warranted.


ORDER

Service connection for restriction of motion of the left middle finger is granted.

Service connection for a right leg wound is granted.

An initial rating of 10 percent for residuals of a fragment wound to the left hip from February 22, 2008 through November 16, 2012, is granted, subject to the applicable law governing the award of monetary benefits.

An initial rating in excess of 10 percent for residuals of a fragment wound to the left hip at any time during the appeal period is denied.

An initial compensable rating for residuals of a fragment wound with retained artifact in/over the right atrium of the heart is denied.

REMAND

As for the claims of entitlement to an initial compensable rating for laceration of the left little finger and entitlement to an initial compensable rating for restriction of motion of the left ring finger, in light of the Board's decision to grant service connection for left middle finger disability, and in light of the Veteran's request for a new VA examination, the Board finds that another VA examination is appropriate in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since November 16, 2012, and associate them with the record.

2.  The Veteran should be afforded a VA examination to determine the severity of his service-connected left little finger and left ring finger disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


